If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 7, 2019
               Plaintiff-Appellee,

v                                                                  No. 339435
                                                                   Wayne Circuit Court
DRACO LEE JONES,                                                   LC No. 16-010260-01-FC

               Defendant-Appellant.


Before: MURRAY, C.J., and SERVITTO and SHAPIRO, JJ.

MURRAY, C.J. (concurring).

        I fully concur in the analysis and conclusions contained within the majority opinion. I
write separately merely to point out that this case exemplifies why use of the phrase
“prosecutorial misconduct” is not appropriate for all cases. Here, as adequately explained in the
majority opinion, defendant asserts that the prosecutor engaged in “misconduct” by committing
certain errors in the attempt to admit evidence (errors which, of course, did not actually occur).
The technical or inadvertent errors like those asserted here are more properly denoted as
prosecutorial error, as opposed to prosecutorial misconduct. See People v Cooper, 309 Mich
App 74, 87-88; 867 NW2d 452 (2015); People v Bosca, 310 Mich. App. 1, 25 n 8; 871 NW2d 307
(2015); People v Jackson, 313 Mich. App. 409, 425 n 4; 884 NW2d 297 (2015); People v Urban,
321 Mich. App. 198, 211 n 3; 908 NW2d 564 (2017). Thus, other than its failure to utilize the
phrase “prosecutorial error,” I fully concur in the majority’s opinion.



                                                            /s/ Christopher M. Murray